ORDER

PER CURIAM.
St. Charles County (hereinafter, “Appellant”) appeals from the judgment of the Circuit Court of St. Charles County ordering Appellant to pay the costs of the guardian ad litem, Henry Gerhardt, pursuant to his motion filed pursuant to Section 452.423 RSMo (2000). Further, the Circuit Court of St. Charles County issued a judgment against Tracey Dunn and Danny Holliday (hereinafter, “Respondents”) for the guardian ad litem fees. On appeal, Appellant contents that the trial court erred by ordering it to pay guardian ad litem fees when Respondents had adequate means to do so.
We have reviews the briefs of the parties, the legal file, and the record on appeal and no error of law appears. We find that the trial court did not abuse its discretion in its award of guardian ad litem fees. See Williams v. State, Dept of Social Services, Div. of Family Services, 978 S.W.2d 491 (Mo.App. S.D.1998) and Sweeten v. Watie, 842 S.W.2d 190 (Mo.App. E.D. 1992). An extended opinion reciting detailed facts and restating principles of law would have no precedential or jurisprudential value.
We affirm the judgment pursuant to Rule 84.16(b).